Citation Nr: 1536520	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-31 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to unreimbursed medical expenses, to include for purposes of accrued benefits.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956 and from July 1956 to September 1967.  The Veteran died on June [redacted], 2011.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

The issue of entitlement to unreimbursed medical expenses is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in June 2011; the death certificate lists the immediate cause of death as squamous cell carcinoma of the skin (cheek).
 
2.  At the time of his death, the Veteran was service connected for arteriosclerotic heart disease and was in receipt of non-service connected pension benefits.
 
3.  The competent evidence does not establish that a service connected disability was either the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a disability incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1310, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Cause of Death

To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015). 

For a service-connected disability to be the cause of death, it must singly, or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) (2015). 

The basic facts are not in dispute.  The death certificate lists the immediate cause of the Veteran's death as squamous cell carcinoma of the skin (cheek). 

Importantly, the Veteran was not service-connected for any kind of carcinoma, including skin cancer.  At the time of his death, he was service connected for arteriosclerotic heart disease, rated as 30 percent disabling.  Service treatment records are negative for any carcinoma, including squamous cell carcinoma.  Furthermore, there is no evidence of squamous cell carcinoma within one year of service.

There is no competent evidence showing that the Veteran's sole service connected disability, arteriosclerotic heart disease, caused or substantially contributed to the Veteran's death.  Moreover, there is no evidence that it aided or lent assistance to the production of death

Additionally, there is no competent evidence that the Veteran's squamous cell carcinoma had onset in service or was caused by or related to the Veteran's active military service, to include the Veteran's presumed Agent Orange exposure in Vietnam.  In October 2011, the Veteran's claims file was referred for a medical opinion to determine if the Veteran's squamous cell carcinoma is a type of soft tissue sarcoma and thus, presumptively related to herbicide exposure.  However, the reviewing physician explained that although both carcinomas and sarcomas are malignant, they arise from different cell origins and thus are separate medical pathologies.  

The Board has reviewed the record evidence and can find no evidence that a service connected disability or a disability that was related to the Veteran's service caused or substantially contributed to the Veteran's death.  Furthermore, the appellant has not articulated how she believes the Veteran's death is related to his active military service.  Absent any competent evidence of a nexus between the Veteran's death and his military service, entitlement to service connection for the cause of the Veteran's death must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  

In a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the appellant was provided with the relevant notice and information in a September 2011 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The RO also obtained a medical opinion regarding the kind of cancer from which the Veteran suffered.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  




REMAND

The appellant is also seeking reimbursement for medical expenses related to the Veteran's care and treatment from January 2011 through his death in June 2011.  

Although the Veteran clearly expressed her intent to appeal the RO's denial of reimbursement by submitting a timely notice of disagreement, the RO has failed to issue a statement of the case.  Accordingly, the Board is required to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case for the issue of entitlement to unreimbursed medical expenses.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


